Citation Nr: 0517839	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for bilateral ankle 
fracture residuals.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran's Form DD 214 reflects active duty from December 
21, 1978 to December 8, 1982, with additional prior active 
duty for two years, eight months, and three days.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for ankle 
fracture.  Appeal to the Board was perfected.  

The record indicates that an in-person hearing was scheduled 
to be held in July 2004, before a Veterans Law Judge of the 
Board, sitting in Washington, D.C.  It further reflects that 
the veteran was provided ample advance written notice of this 
hearing, but that he failed to appear to testify.  Nor does 
the record indicate that he or his accredited representative 
requested to postpone the hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act, are met.  The specific bases for remand are 
set forth below.

The Board first acknowledges that the veteran's exact, 
complete dates of active service appear to remain unverified.  
The record does, however, include a DD 214, which reflects 
active service from December 21, 1978 to December 8, 1982; 
additional prior active duty service for two years, eight 
months, and three days; and prior inactive duty period of one 
month and 16 days.  


Having said the above, the Board also acknowledges the 
veteran's position that not all of his service medical 
records were considered by the RO when it denied the claim.  
See statement in notice of disagreement, received in April 
2003.  Along with his notice of disagreement, the veteran 
submitted a copy of a record titled, "Medical Condition - 
Physical Profile Record," dated June 21, 1976, and completed 
at the Fort Gordon, Georgia, medical facility, which 
indicates that the veteran was found to have had "[e]arly 
stress fracture, both heels" and thus, his physical 
activities must be limited for two weeks.  (The veteran 
stated in the notice of disagreement that fractured "heels" 
was erroneously documented; rather, his ankles were 
fractured.)  This document is not included in the package of 
original service medical records the RO had obtained from the 
National Personnel Records Center (NPRC).  

Given that the exact dates of the veteran's active military 
service (that is, other than active duty from December 1978 
to December 1982) apparently have not been verified, as 
stated earlier, it also is undetermined, at this stage, 
whether the veteran was on active duty, active duty for 
training (ACDUTRA), or inactive duty for training 
(INACDUTRA), when his "heel" stress fracture was documented 
in 1976.  In this connection, the Board does acknowledge that 
the NPRC's package of original service medical records 
includes a dental X-ray film, apparently obtained at a Ft. 
Jackson, South Carolina, medical facility, dated on June 7, 
1976.  This service medical evidence bears the date closest 
in time to the date of the Physical Profile Record submitted 
by the veteran to support the instant claim.  One other 
original service medical record in the NPRC's package is 
dated in December 1976, and it also concerns dental 
treatment.       

Here, the Board finds that further evidentiary development is 
in order.  First, an effort should be made to ascertain the 
specific dates and nature of service to determine whether and 
when the veteran had active duty, ACDUTRA and/or INACDUTRA.  
Then, an attempt should be made to obtain complete in-service 
treatment/testing records, particularly 1976 records from the 
Fort Gordon, Georgia, medical facility - whether such 
treatment or testing had occurred during active duty, 
ACDUTRA, or INACDUTRA - with respect to the veteran's lower 
extremities.  

The Board acknowledges that the Physical Profile Record 
supplied by the veteran with his notice of disagreement may 
very well document a medical finding made during active duty.  
Nonetheless, given that the issue of whether the actual site 
of the injury was "heels" as opposed to "ankles" is not 
resolved to a certainty, that the veteran's instant claim is 
based upon purported ankle injury, current indefinite record 
as to the veteran's actual duty status when the Physical 
Profile Record was issued, and lack of additional evidence on 
the circumstances leading to the issuance of the Physical 
Profile Record (assuming any exists), the Board finds that 
the most appropriate disposition of this appeal is deferment 
of a merits decision pending further development.      

This matter is REMANDED to the RO, via the AMC in Washington, 
D.C., for the following actions:

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to his ankle 
fracture residuals claim in his 
possession, or identify the sources of 
any such evidence to enable VA to assist 
him in obtaining the evidence.  Provide 
any such assistance consistent with VCAA.    

2.  Ask the veteran to inform the RO, to 
the extent that he is able, of where and 
when during service he was treated or 
tested for ankle/lower extremity 
problems.  Note, in particular, that the 
June 1976 Physical Profile Record 
supplied by the veteran with his notice 
of disagreement indicates that it was 
completed at a Fort Gordon, Georgia, 
medical facility.  As such, at minimum, 
an effort must be made to obtain all 
medical records from this facility.    

3.  Verify the exact service dates - 
whether for active duty, ACDUTRA, or 
INACDUTRA - for the veteran.  

4.  Schedule a C&P examination to 
determine whether service connection is 
warranted for residuals of the claimed 
ankle fracture.  For each diagnosis 
related to the veteran's complaints about 
his ankles, the examiner should express 
an opinion whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that the diagnosis 
is related to disease or injury during 
the veteran's military service.     

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be reviewed by the examiner 
before issuing an opinion on the 
questions posed above.  The examiner 
should consider as pertinent to the issue 
of etiology of the claimed ankle 
disability the veteran's in-service and 
post-service medical history, including 
civilian medical history, and such 
history should be discussed in his 
written report to the extent necessary to 
adequately explain the bases for his 
opinion as to whether it is, at least as 
likely as not, related to service.   

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

5.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination may result in the denial of his claim 
unless good cause is shown.  38 C.F.R. § 3.655 (2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




